 

 

 

 

STATE OF MINNESOTA
IN SUPREME COURT

Certificate of Good Standing

This is to certify that the following lawyer is in good standing.

ELIZABETH S WRIGHT

was duly admitted to practice as a lawyer and counselor at Jaw in all the courts of this state on

October 16, 1987

  

 

ig gGiven under my hand and seal of this court on

March 26, 2021 Gah, f :

Emily J. Eschweiler, Director
Office of Lawyer Registration

Case 1:21-cv-00445-CJN Document 27-2 Filed 04/15/21 Page 1 of1

 

 

 
